Opinion of the Court by
Judge Robertson:
The alleged error in the opinion of the circuit court as to boundary, could not be consistently decreed a clerical misprision. But if it had been the mistake of the clerk and not an error of the judge, it was correctable by the same tribunal on motion, before the case came here for revision. When it was affirmed by this court the legal effect of the affirmance was that there was *421no error, clerical or judicial. And that judgment is now conclusive on the parties and cannot be altered by this court or revived by the circuit court for the imputed error.
Bush, for appellant.
Hughes, for appellee.
Wherefore, the judgment of the circuit court disregarding the opinion and mandate of this court and changing the judgment is reversed, and the cause remanded with instructions to dismiss the appellee’s motion to alter the judgment.

See vol. 2 Kentucky Opinion's 137.